
	

114 HR 4324 IH: Effective Assistance of Counsel in the Digital Era Act of 2016
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4324
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Jeffries (for himself and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent certain monitoring and interception by Federal authorities of Federal prisoner
			 communications that are subject to attorney-client privilege.
	
	
 1.Short titleThis Act may be cited as the Effective Assistance of Counsel in the Digital Era Act of 2016 . 2.Prisoner communications that are subject to attorney-client privilege (a)In generalExcept as provided in subsection (b) it shall be unlawful for any person acting under the authority of the United States to monitor any electronic communication (as defined in section 2510 of title 18, United States Code) to which a prisoner in a Bureau of Prisons correctional facility is a party, if that communication would be subject to attorney-client privilege were the prisoner not incarcerated.
 (b)ExceptionSubsection (a) does not apply to a communication the Attorney General has reason to believe poses a threat to national security.
 (c)Rules by Attorney GeneralThe Attorney General shall prescribe rules to carry out this section.  